 

EXHIBIT 10.4




SECURITY AGREEMENT

This SECURITY AGREEMENT (the “Security Agreement”) dated as of September 30,
2014, but made effective as of December 10, 2014, is executed by and among
PATTEN ENERGY ENTERPRISES, INC., a California corporation, AP LUBES, INC., a
Delaware corporation, and ATLANTIC-PACIFIC, LLC, an Indiana limited liability
company (each of the foregoing sometimes individually referred to as a “Debtor”
and all such entities sometimes hereinafter collectively referred to as
“Debtors”), with their chief executive offices located at 1000 East 80th Place,
Suite 302, Merrillville, Indiana 46410, and TCA Global Credit Master Fund, LP
(the “Secured Party”).  

R E C I T A L S:

WHEREAS, pursuant to a Credit Agreement dated of even date herewith (the “Credit
Agreement”) by and between INTEGRATED ENERGY SOLUTIONS, INC., a Nevada
corporation (the “Company”), additional Credit Parties, and the Secured Party,
the Company desires to borrow funds and obtain financial accommodations from
Secured Party (such financial accommodations hereinafter referred to as the
“Loan”); and

WHEREAS, in order to induce Secured Party to enter into the Loan with the
Company, each of the Debtors, each being a wholly-owned Subsidiary of the
Company, has entered into and executed a Guaranty Agreement dated of even date
herewith in favor of Secured Party (the “Guaranty Agreement”); and

WHEREAS, in order to induce the Secured Party make the Loan, and to secure each
Debtor’s liabilities and obligations under the Guaranty Agreement, each Debtor
has agreed to execute and deliver to the Secured Party this Agreement for the
benefit of the Secured Party;

NOW, THEREFORE, in consideration of the credit extended now and in the future by
Secured Party to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Debtors and Secured
Party hereby agree as follows:

A G R E E M E N T S:

1

DEFINITIONS.

1.1

Defined Terms.  Capitalized terms used but not otherwise defined in this
Security Agreement (including the Recitals) shall have the meanings ascribed to
them in the Credit Agreement.  For the purposes of this Security Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

(a)

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.





--------------------------------------------------------------------------------



(b)

“Collateral” shall have the meaning set forth in Section 2.1 hereof.

(c)

“Obligor” shall mean, collectively, each of the Debtors, or any other party
liable with respect to the Obligations.

(d)

“Organizational Identification Number” means, with respect to each Debtor, the
organizational identification number assigned to such Debtor by the applicable
governmental unit or agency of the jurisdiction of organization of such Debtor,
if any.

(e)

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

(f)

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

1.2

Other Terms Defined in UCC.  All other capitalized words and phrases used herein
and not otherwise specifically defined herein or in the Credit Agreement shall
have the respective meanings assigned to such terms in the UCC, to the extent
the same are used or defined therein.

1.3

Other Interpretive Provisions.

(a)

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.  Whenever the context so requires, the neuter gender
includes the masculine and feminine, the single number includes the plural, and
vice versa, and in particular the word “Debtor” or “Debtors” shall be so
construed.

(b)

Section and Schedule references are to this Security Agreement unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Security Agreement shall refer to this Security
Agreement as a whole and not to any particular provision of this Security
Agreement

(c)

The term “including” (or words of similar import) is not limiting, and means
“including, without limitation”.

(d)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.

(e)

Unless otherwise expressly provided herein: (i) references to agreements
(including this Security Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other modifications thereto, but only to the
extent such amendments, restatements, supplements and other modifications are
not prohibited by the terms of any Loan Document; and (ii) references to any
statute or regulation shall be construed as including all statutory and
regulatory provisions amending, replacing, supplementing or interpreting such
statute or regulation.





2




--------------------------------------------------------------------------------



(f)

To the extent any of the provisions of the other Loan Documents are inconsistent
with the terms of this Security Agreement, the provisions of this Security
Agreement shall govern.

(g)

This Security Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(h)

The term “Debtor” or “Debtors” shall refer to each Debtor individually, and to
all Debtors, collectively, in each case as the context may so require, it being
the intent of the parties under this Agreement that all of the terms,
conditions, provisions and representations hereof shall, to the greatest extent
possible, apply equally to each Debtor, as if each term, covenant, provision and
representation was separately made herein by each Debtor.

2

SECURITY FOR THE OBLIGATIONS.

2.1

Security for Obligations.  As security for the payment and performance of the
Obligations, each Debtor does hereby pledge, assign, transfer, deliver and grant
to Secured Party, for its own benefit and as agent for its Affiliates, a
continuing and unconditional first priority security interest in and to any and
all property of each such Debtor, of any kind or description, tangible or
intangible, wheresoever located and whether now existing or hereafter arising or
acquired, including the following (all of which property for each Debtor, along
with the products and proceeds therefrom, are individually and collectively
referred to as the “Collateral”):

(a)

all property of, or for the account of, each Debtor now or hereafter coming into
the possession, control or custody of, or in transit to, Secured Party or any
agent or bailee for Secured Party or any parent, affiliate or subsidiary of
Secured Party or any participant with Secured Party in the Obligations (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all cash, earnings, dividends, interest, or other rights
in connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and

(b)

the additional property of each Debtor, whether now existing or hereafter
arising or acquired, and wherever now or hereafter located, together with all
additions and accessions thereto, substitutions, betterments and replacements
therefor, products and Proceeds therefrom, and all of each Debtor’s books and
records and recorded data relating thereto (regardless of the medium of
recording or storage), together with all of each Debtor's right, title and
interest in and to all computer software required to utilize, create, maintain
and process any such records or data on electronic media, identified and set
forth as follows:

(i)

All Accounts and all goods whose sale, lease or other disposition by each Debtor
has given rise to Accounts and have been returned to, or repossessed or stopped
in transit by, each Debtor, or rejected or refused by any Customer;





3




--------------------------------------------------------------------------------



(ii)

All Inventory, including raw materials, work-in-process and finished goods;

(iii)

All goods (other than Inventory), including embedded software, Equipment,
vehicles, furniture and Fixtures;

(iv)

All Software and computer programs;

(v)

All Securities, Investment Property, Financial Assets and Deposit Accounts,
specifically including the Lock Box Account, and all funds at any time deposited
therewith, and all funds and amounts reserved or held back by any Payment
Processing Companies;

(vi)

All As-Extracted Collateral, Commodity Accounts, Commodity Contracts, and Farm
Products;

(vii)

All Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-Care-Insurance
Receivables, Supporting Obligations, notes secured by real estate, Commercial
Tort Claims and General Intangibles, including Payment Intangibles; and

(viii)

All real estate property owned by each Debtor and the interest of each Debtor in
fixtures related to such real property;

(ix)

All Proceeds (whether Cash Proceeds or Non-cash Proceeds) of the foregoing
property, including all insurance policies and proceeds of insurance payable by
reason of loss or damage to the foregoing property, including unearned premiums,
and of eminent domain or condemnation awards.

2.2

Possession and Transfer of Collateral.  Until an Event of Default has occurred,
but subject to Secured Party’s rights under the Credit Agreement (specifically
with respect to Secured Party’s rights to use and apply money in the Lock Box
Account) each Debtor shall be entitled to possession and use of the Collateral
(other than Instruments or Documents (including Tangible Chattel Paper and
Investment Property consisting of certificated securities) and other Collateral
required to be delivered to Secured Party pursuant to this Section 2).  The
cancellation or surrender of any promissory note evidencing an Obligation, upon
payment or otherwise, shall not affect the right of Secured Party to retain the
Collateral for any other of the Obligations, except upon payment in full of the
Obligations.  No Debtor shall sell, assign (by operation of law or otherwise),
license, lease or otherwise dispose of, or grant any option with respect to any
of the Collateral, except as permitted pursuant to the Credit Agreement.

2.3

Financing Statements.  Each Debtor authorizes Secured Party to prepare and file
such financing statements, amendments and other documents and do such acts as
Secured Party deems necessary in order to establish and maintain valid, attached
and perfected, first priority security interests in the Collateral in favor of
Secured Party, for its own benefit and as agent for its Affiliates, free and
clear of all Liens and claims and rights of third parties whatsoever, except
Permitted Liens.  Each Debtor hereby irrevocably authorizes Secured Party at any
time, and





4




--------------------------------------------------------------------------------

from time to time, to file in any jurisdiction any initial financing statements
and amendments thereto that: (a) indicate the Collateral: (i) is comprised of
all assets of such Debtor (or words of similar effect), regardless of whether
any particular asset comprising a part of the Collateral falls within the scope
of Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed; or (ii) as being of an equal or lesser scope or within
greater detail as the grant of the security interest set forth herein; and (b)
contain any other information required by Section 5 of Article 9 of the UCC of
the jurisdiction wherein such financing statement or amendment is filed
regarding the sufficiency or filing office acceptance of any financing statement
or amendment, including: (A) whether each Debtor is an organization, the type of
organization and any Organizational Identification Number issued to each Debtor;
and (B) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of the real property to which the Collateral relates.
 Each Debtor agrees to furnish any such information to Secured Party promptly
upon request.  In addition, each Debtor shall make appropriate entries on its
books and records disclosing the security interests of Secured Party, for its
own benefit and as agent for its Affiliates, in the Collateral.  Each Debtor
hereby agrees that a photogenic or other reproduction of this Security Agreement
is sufficient for filing as a financing statement and each Debtor authorizes
Secured Party to file this Security Agreement as a financing statement in any
jurisdiction.

2.4

Preservation of the Collateral.  Secured Party may, but is not required to, take
such actions from time to time as Secured Party deems appropriate to maintain or
protect the Collateral. Secured Party shall have exercised reasonable care in
the custody and preservation of the Collateral if Secured Party takes such
action as any Debtor shall reasonably request in writing which is not
inconsistent with Secured Party’s status as a secured party, but the failure of
Secured Party to comply with any such request shall not be deemed a failure to
exercise reasonable care; provided, however, Secured Party’s responsibility for
the safekeeping of the Collateral shall: (i) be deemed reasonable if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property; and (ii) not extend to matters beyond the control of
Secured Party, including acts of God, war, insurrection, riot or governmental
actions.  In addition, any failure of Secured Party to preserve or protect any
rights with respect to the Collateral against prior or third parties, or to do
any act with respect to preservation of the Collateral, not so requested by a
Debtor, shall not be deemed a failure to exercise reasonable care in the custody
or preservation of the Collateral.  Each Debtor shall have the sole
responsibility for taking such action as may be necessary, from time to time, to
preserve all rights of each Debtor and Secured Party in the applicable
Collateral against prior or third parties.  Without limiting the generality of
the foregoing, where Collateral consists, in whole or in part, of Capital
Securities, each Debtor represents to, and covenants with, Secured Party that
each Debtor has made arrangements for keeping informed of changes or potential
changes affecting the Capital Securities (including rights to convert or
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights), and each Debtor agrees that Secured Party shall have
no responsibility or liability for informing any Debtor of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

2.5

Other Actions as to any and all Collateral.  Each Debtor further agrees to take
any other action reasonably requested by Secured Party to ensure the attachment,
perfection and first





5




--------------------------------------------------------------------------------

priority of, and the ability of Secured Party to enforce, the security interest
of Secured Party, for its own benefit and as agent for its Affiliates, in any
and all of the Collateral, including: (i) causing Secured Party’s name to be
noted as secured party on any certificate of title for a titled good if such
notation is a condition to attachment, perfection or priority of, or ability of
the bank to enforce, the security interest of Secured Party, for its own benefit
and as agent for its Affiliates, in such Collateral; (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
material portion of the Collateral as soon as possible but not more than
forty-five (45) days after such request if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Secured Party
to enforce, the security interest of Secured Party, for its own benefit and as
agent for its Affiliates, in such Collateral; (iii) obtaining governmental and
other third party consents and approvals, including, without limitation, any
consent of any licensor, lessor or other Person with authority or control over
or an interest in any material portion of the Collateral as soon as possible but
not more than forty-five (45) days after such request; (iv) obtaining waivers
from mortgagees and landlords in form and substance reasonably satisfactory to
Secured Party which affect any material portion of the Collateral as soon as
possible but not more than forty-five (45) days after such request; and (v)
taking all actions required by the UCC in effect from time to time or by other
law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction.  Each Debtor further agrees to indemnify
and hold Secured Party harmless against claims of any Persons not a party to
this Security Agreement concerning disputes arising over the Collateral, except
to the extent resulting from the gross negligence or willful misconduct of
Secured Party or its Affiliates.

2.6

Collateral in the Possession of a Warehouseman or Bailee.  If any material
portion of the Collateral at any time is in the possession of a warehouseman or
bailee, each Debtor shall promptly notify Secured Party thereof, and, as soon as
possible, but not more than forty-five (45) days later, shall obtain a
Collateral Access Agreement in form and substance reasonably satisfactory to
Secured Party from such warehouseman or bailee.

2.7

Letter-of-Credit Rights.  If any Debtor at any time is a beneficiary under a
letter of credit now or hereafter issued in favor of such Debtor, such Debtor
shall promptly notify Secured Party thereof and, at the request and option of
Secured Party, such Debtor shall, pursuant to an agreement in form and substance
reasonably satisfactory to Secured Party, either: (i) arrange for the issuer and
any confirmer of such letter of credit to consent to an assignment to Secured
Party, for its own benefit and as agent for its Affiliates, of the proceeds of
any drawing under the letter of credit; or (ii) arrange for Secured Party, for
its own benefit and as agent for its Affiliates, to become the transferee
beneficiary of the letter of credit, with Secured Party agreeing, in each case,
that the proceeds of any drawing under the letter to credit are to be applied as
provided in the Credit Agreement.

2.8

Commercial Tort Claims.  If any Debtor shall at any time hold or acquire a
Commercial Tort Claim, such Debtor shall promptly notify Secured Party in
writing signed by such Debtor of the details thereof and grant to Secured Party,
for its own benefit and as agent for its Affiliates, in such written notice or
other written instrument, a security interest therein and in the proceeds
thereof, all upon the terms of this Security Agreement, in each case in form and
substance reasonably satisfactory to Secured Party, and shall execute any
amendments





6




--------------------------------------------------------------------------------

hereto deemed reasonably necessary by Secured Party to perfect the security
interest of Secured Party, for its own benefit and as agent for its Affiliates,
in such Commercial Tort Claim.

2.9

Electronic Chattel Paper and Transferable Records.  If any Debtor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Debtor shall promptly notify Secured Party thereof and, at
the request of Secured Party, shall take such action as Secured Party may
reasonably request to vest in Secured Party control under Section 9-105 of the
UCC of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  Secured Party agrees with each
Debtor that Secured Party will arrange, pursuant to procedures reasonably
satisfactory to Secured Party and so long as such procedures will not result in
Secured Party’s loss of control, for such Debtor to make alterations to the
electronic chattel paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act, for a party in control to make without loss of control.

2.10

Additional Requirements on Collateral.  Each Debtor shall fully cooperate with
Secured Party to obtain and keep in effect one or more control agreements in
Deposit Accounts, Electronic Chattel Paper, Investment Property and
Letter-of-Credit Rights Collateral.  Such control agreements shall only be
required if, in the reasonable discretion of the Secured Party, the nature of
the Collateral requires any such control agreements in order for the Secured
Party to perfect its security interests in any Collateral as granted hereunder,
and in such event, each Debtor shall promptly provide any such control
agreements upon request from the Secured Party. In addition, each Debtor, at the
Debtor’s expense, shall promptly: (A) execute all notices of security interest
for each relevant type of Software and other General Intangibles in forms
suitable for filing with any United States or foreign office handling the
registration or filing of patents, trademarks, copyrights and other intellectual
property and any successor office or agency thereto; and (B) take all
commercially reasonable steps in any hearing, suit, action, or other proceeding
before any such office or any similar office or agency in any other country or
any political subdivision thereof, to diligently prosecute or maintain, as
applicable, each application and registration of any Software, General
Intangibles or any other intellectual property rights and assets that are part
of the Collateral, including filing of renewals, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings.

3

REPRESENTATIONS AND WARRANTIES.

Each Debtor makes the following representations and warranties to Secured Party:

3.1

Debtor Organization and Name. Each Debtor is a corporation, limited liability
company, or other legally recognized form of entity, as applicable, duly
organized, existing and in good standing under the laws of its State of
organization, with full and adequate power to carry on and conduct its business
as presently conducted.  Each Debtor is duly licensed or qualified in all
foreign jurisdictions wherein the nature of its activities requires such





7




--------------------------------------------------------------------------------

qualification or licensing.  Each Debtor’s Organizational Identification Number
is set forth in the Credit Agreement.  The exact legal name of each Debtor is as
set forth in the first paragraph of this Security Agreement, and no Debtor
currently conducts, nor has it during the last five (5) years conducted,
business under any other name or trade name.

3.2

Authorization.  Each Debtor has full right, power and authority to enter into
this Security Agreement and to perform all of its duties and obligations under
this Security Agreement.  The execution and delivery of this Security Agreement
and the other Loan Documents will not, nor will the observance or performance of
any of the matters and things herein or therein set forth, violate or contravene
any provision of law or of the articles of incorporation, by-laws, operating
agreement or other governing documents, as applicable, of each Debtor.  All
necessary and appropriate action has been taken on the part of each Debtor to
authorize the execution and delivery of this Security Agreement.

3.3

Validity and Binding Nature.  This Security Agreement is the legal, valid and
binding obligation of each Debtor, enforceable against each Debtor in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors' rights generally and to general principles of
equity.

3.4

Consent; Absence of Breach.  The execution, delivery and performance of this
Security Agreement and any other documents or instruments to be executed and
delivered by each Debtor in connection herewith, do not and will not: (a)
require any consent, approval, authorization, or filings with, notice to or
other act by or in respect of, any governmental authority or any other Person
(other than filings or notices pursuant to federal or state securities laws or
other than any consent or approval which has been obtained and is in full force
and effect); (b) conflict with: (i) any provision of law or any applicable
regulation, order, writ, injunction or decree of any court or governmental
authority; (ii) the articles of incorporation, bylaws, operating agreement, or
other organic or governance document applicable to each Debtor; or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon each applicable Debtor or any of its properties or
assets; or (c) require, or result in, the creation or imposition of any Lien on
any asset of any Debtor, other than Liens in favor of Secured Party created
pursuant to this Security Agreement and Permitted Liens.

3.5

Ownership of Collateral; Liens.  Each Debtor is the sole owner of all the
Collateral applicable to such Debtor, free and clear of all Liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and other intellectual property rights), other than
Permitted Liens.

3.6

Adverse Circumstances.  No condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceeding (or threatened litigation or
proceeding or basis therefor) exists which: (i) would have a Material Adverse
Effect upon any Debtor; or (ii) would constitute an Event of Default or an
Unmatured Event of Default.  

3.7

Security Interest.  This Security Agreement creates a valid security interest in
favor of Secured Party in the Collateral and, when properly perfected by filing
in the appropriate jurisdictions, or by possession or control of such Collateral
by Secured Party or





8




--------------------------------------------------------------------------------

delivery of such Collateral to Secured Party, shall constitute a valid,
perfected, first-priority security interest in such Collateral.

3.8

Place of Business.  The principal place of business and books and records of
each Debtor is set forth in the preamble to this Security Agreement, and the
location of all Collateral, if other than at such principal place of business,
is as set forth on Schedule 3.8 attached hereto and made a part hereof, and each
Debtor shall promptly notify Secured Party of any change in such locations.  No
Debtor will remove or permit the Collateral to be removed from such locations
without the prior written consent of Secured Party, except as permitted pursuant
to the Credit Agreement.

3.9

Complete Information.  This Security Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials and information heretofore or contemporaneously herewith furnished in
writing by any Debtor to Secured Party for purposes of, or in connection with,
this Security Agreement and the transactions contemplated hereby is, and all
written information hereafter furnished by or on behalf of any Debtor to Secured
Party pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by Secured
Party that any projections and forecasts provided by any Debtor are based on
good faith estimates and assumptions believed by Debtors to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

4

REMEDIES.

Upon the occurrence of any default in the payment or performance of any of the
covenants, conditions and agreements contained in this Security Agreement or any
other Event of Default, including any Event of Default under the Guaranty
Agreement, Secured Party shall have all rights, powers and remedies set forth in
this Security Agreement or the other Loan Documents or in any other written
agreement or instrument relating to any of the Obligations or any security
therefor, as a secured party under the UCC or as otherwise provided at law or in
equity. Without limiting the generality of the foregoing, Secured Party may, at
its option upon the occurrence of an Event of Default, declare its commitments
to the Company to be terminated and all Obligations to be immediately due and
payable, or, if provided in the Loan Documents, all commitments of Secured Party
to Debtors shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Secured Party.  Each Debtor hereby waives any
and all presentment, demand, notice of dishonor, protest, and all other notices
and demands in connection with the enforcement of Secured Party’s rights under
the Loan Documents, and hereby consents to, and waives notice of release, with
or without consideration, of any Collateral, notwithstanding anything contained
herein or in the Loan Documents to the contrary.  In addition to the foregoing:





9




--------------------------------------------------------------------------------



4.1

Possession and Assembly of Collateral.  Secured Party may, without notice,
demand or the initiation of legal process of any kind, take possession of any or
all of the Collateral (in addition to Collateral of which Secured Party already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may at any time enter into any of Debtors’
premises where any of the Collateral may be or is supposed to be, and search
for, take possession of, remove, keep and store any of the Collateral until the
same shall be sold or otherwise disposed of and Secured Party shall have the
right to store and conduct a sale of the same in any of Debtors’ premises
without cost to Secured Party.  At Secured Party’s request, each Debtor will, at
such Debtor’s sole expense, assemble the Collateral and make it available to
Secured Party at a place or places to be designated by Secured Party which is
reasonably convenient to Secured Party and Debtors.

4.2

Sale of Collateral.  Secured Party may sell any or all of the Collateral at
public or private sale, upon such terms and conditions as Secured Party may deem
proper, and Secured Party may purchase any or all of the Collateral at any such
sale.  Each Debtor acknowledges that Secured Party may be unable to effect a
public sale of all or any portion of the Collateral because of certain legal
and/or practical restrictions and provisions which may be applicable to the
Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers.  Each Debtor consents to
any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.  Secured Party shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.
 Secured Party may apply the net proceeds, after deducting all costs, expenses,
attorneys’ and paralegals’ fees incurred or paid at any time in the collection,
protection and sale of the Collateral and the Obligations, to the payment of the
Obligations, returning the excess proceeds, if any, to Debtors.  Debtors shall
remain liable for any amount remaining unpaid after such application, with
interest at the Default Rate.  Any notification of intended disposition of the
Collateral required by law shall be conclusively deemed reasonably and properly
given if given by Secured Party at least ten (10) calendar days before the date
of such disposition.  Each Debtor hereby confirms, approves and ratifies all
acts and deeds of Secured Party relating to the foregoing, and each part
thereof, and expressly waives any and all claims of any nature, kind or
description which it has or may hereafter have against Secured Party or its
representatives, by reason of taking, selling or collecting any portion of the
Collateral.  Each Debtor consents to releases of the Collateral at any time
(including prior to default) and to sales of the Collateral in groups, parcels
or portions, or as an entirety, as Secured Party shall deem appropriate.  Each
Debtor expressly absolves Secured Party from any loss or decline in market value
of any Collateral by reason of delay in the enforcement or assertion or
non-enforcement of any rights or remedies under this Security Agreement.

4.3

Standards for Exercising Remedies.  To the extent that applicable law imposes
duties on Secured Party to exercise remedies in a commercially reasonable
manner, each Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party: (i) to incur expenses deemed necessary by
Secured Party to prepare Collateral for disposition or otherwise to complete raw
material or work-in-process into finished goods or other finished products for
disposition; (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (iii) to fail to
exercise collection remedies against Customers or other Persons obligated on
Collateral or to





10




--------------------------------------------------------------------------------

remove liens or encumbrances on or any adverse claims against Collateral; (iv)
to exercise collection remedies against Customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists; (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature; (vi) to contact other Persons, whether or not in the
same business as Debtors, for expressions of interest in acquiring all or any
portion of the Collateral; (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature; (viii) to dispose of Collateral by utilizing internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets; (ix) to dispose of assets in wholesale rather than retail
markets; (x) to disclaim disposition warranties, including any warranties of
title; (xi) to purchase insurance or credit enhancements to insure Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
Secured Party a guaranteed return from the collection or disposition of
Collateral; or (xii) to the extent deemed appropriate by Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist Secured Party in the collection or disposition of any of
the Collateral.  Each Debtor acknowledges that the purpose of this section is to
provide non-exhaustive indications of what actions or omissions by Secured Party
would not be commercially unreasonable in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section.  Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to Debtors or
to impose any duties on Secured Party that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section.

4.4

UCC and Offset Rights.  Secured Party may exercise, from time to time, any and
all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Security Agreement or in any other agreements between
any Obligor and Secured Party, and may, without demand or notice of any kind,
appropriate and apply toward the payment of such of the Obligations, whether
matured or unmatured, including costs of collection and attorneys’ and
paralegals’ fees and costs, and in such order of application as Secured Party
may, from time to time, elect, any indebtedness of Secured Party to any Obligor,
however created or arising, including balances, credits, deposits, accounts or
moneys of such Obligor in the possession, control or custody of, or in transit
to Secured Party.  Each Debtor, on behalf of itself and any Obligor, hereby
waives the benefit of any law that would otherwise restrict or limit Secured
Party in the exercise of its right, which is hereby acknowledged, to appropriate
at any time hereafter any such indebtedness owing from Secured Party to any
Obligor.

4.5

Additional Remedies.  Upon the occurrence of an Event of Default, Secured Party
shall have the right and power to:

(a)

instruct any Debtor, at its own expense, to notify any parties obligated on any
of the Collateral, including any Customers and Payment Processing Companies, to
make payment directly to Secured Party of any amounts due or to become due
thereunder, or Secured Party may directly notify such obligors of the security
interest of Secured Party, and/or of the assignment to Secured Party of the
Collateral and direct such obligors to make payment to





11




--------------------------------------------------------------------------------

Secured Party of any amounts due or to become due with respect thereto, and
thereafter, collect any such amounts due on the Collateral directly from such
Persons obligated thereon;

(b)

enforce collection of any of the Collateral, including any Accounts, by suit or
otherwise, or make any compromise or settlement with respect to any of the
Collateral, or surrender, release or exchange all or any part thereof, or
compromise, extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder;

(c)

take possession or control of any proceeds and products of any of the
Collateral, including the proceeds of insurance thereon;

(d)

extend, renew or modify for one or more periods (whether or not longer than the
original period) the Obligations or any obligation of any nature of any other
obligor with respect to the Obligations;

(e)

grant releases, compromises or indulgences with respect to the Obligations, any
extension or renewal of any of the Obligations, any security therefor, or to any
other obligor with respect to the Obligations;

(f)

transfer the whole or any part of Capital Securities which may constitute
Collateral into the name of Secured Party or Secured Party’s nominee without
disclosing, if Secured Party so desires, that such Capital Securities so
transferred are subject to the security interest of Secured Party, and any
corporation, association, or any of the managers or trustees of any trust
issuing any of such Capital Securities, or any transfer agent, shall not be
bound to inquire, in the event that Secured Party or such nominee makes any
further transfer of such Capital Securities, or any portion thereof, as to
whether Secured Party or such nominee has the right to make such further
transfer, and shall not be liable for transferring the same;

(g)

vote the Collateral;

(h)

make an election with respect to the Collateral under Section 1111 of the
Bankruptcy Code or take action under Section 364 or any other section of
Bankruptcy Code; provided, however, that any such action of Secured Party as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of Debtors hereunder, nor prejudice, waive, nor be construed to impair, affect,
prejudice or waive Secured Party’s rights and remedies at law, in equity or by
statute, nor release, discharge, nor be construed to release or discharge,
Debtors, any Debtor or other Person liable to Secured Party for the Obligations;
and

(i)

at any time, and from time to time, accept additions to, releases, reductions,
exchanges or substitution of the Collateral, without in any way altering,
impairing, diminishing or affecting the provisions of this Security Agreement,
the Loan Documents, or any of the other Obligations, or Secured Party’s rights
hereunder, under the Obligations.

Each Debtor hereby ratifies and confirms whatever Secured Party may do with
respect to the Collateral and agrees that Secured Party shall not be liable for
any error of judgment or mistakes of fact or law with respect to actions taken
in connection with the Collateral.





12




--------------------------------------------------------------------------------



4.6

Attorney-in-Fact.  Each Debtor hereby irrevocably makes, constitutes and
appoints Secured Party (and any officer of Secured Party or any Person
designated by Secured Party for that purpose) as such Debtor’s true and lawful
proxy and attorney-in-fact (and agent-in-fact) in Debtor’s name, place and
stead, with full power of substitution, to: (i) take such actions as are
permitted in this Security Agreement; (ii) execute such financing statements and
other documents and to do such other acts as Secured Party may require to
perfect and preserve Secured Party’s security interest in, and to enforce such
interests in the Collateral; and (iii) upon the occurrence of an Event of
Default, carry out any remedy provided for in this Security Agreement, the
Credit Agreement or through law or equity, including endorsing such Debtor’s
name to checks, drafts, instruments and other items of payment, and proceeds of
the Collateral, executing change of address forms with the postmaster of the
United States Post Office serving the address of such Debtor, changing the
address of such Debtor to that of Secured Party, opening all envelopes addressed
to such Debtor and applying any payments contained therein to the Obligations,
and changing any merchant accounts or instructions to Payment Processing
Companies regarding any credit/debit card payments from Customers.  Each Debtor
hereby acknowledges that the constitution and appointment of such proxy and
attorney-in-fact are coupled with an interest and are irrevocable.  Each Debtor
hereby ratifies and confirms all that such attorney-in-fact may do or cause to
be done by virtue of any provision of this Security Agreement.

4.7

No Marshaling.  Secured Party shall not be required to marshal any present or
future collateral security (including this Security Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, each Debtor hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of Secured Party’s rights
under this Security Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Debtor hereby
irrevocably waives the benefits of all such laws.

4.8

No Waiver.  No Event of Default shall be waived by Secured Party except in
writing.  No failure or delay on the part of Secured Party in exercising any
right, power or remedy hereunder shall operate as a waiver of the exercise of
the same or any other right at any other time; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
 There shall be no obligation on the part of Secured Party to exercise any
remedy available to Secured Party in any order.  The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity.  Each Debtor agrees that in the event that such Debtor fails to perform,
observe or discharge any of its Obligations or liabilities under this Security
Agreement or any other agreements with Secured Party, no remedy of law will
provide adequate relief to Secured Party, and further agrees that Secured Party
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

4.9

 Application of Proceeds.  Secured Party will, within three (3) Business Days
after receipt of cash or solvent credits from collection of items of payment,
proceeds of Collateral or





13




--------------------------------------------------------------------------------

any other source, apply the whole or any part thereof against the Obligations
secured hereby.  Secured Party shall further have the exclusive right to
determine how, when and what application of such payments and such credits shall
be made on the Obligations, and such determination shall be conclusive upon
Debtors.  Any proceeds of any disposition by Secured Party of all or any part of
the Collateral may be first applied by Secured Party to the payment of expenses
incurred by Secured Party in connection with the Collateral, including
reasonable attorneys’ fees and legal expenses and costs as provided for in
Section 5.13 hereof.

5

MISCELLANEOUS.

5.1

Entire Agreement.  This Security Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against Debtors and Secured Party in accordance
with their respective provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of Debtors, the Company and Secured Party.  No
promises, either expressed or implied, exist between any Debtor and Secured
Party, unless contained herein or therein.  This Security Agreement, together
with the other Loan Documents, supersedes all negotiations, representations,
warranties, commitments, term sheets, discussions, negotiations, offers or
contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof with respect to any matter, directly
or indirectly related to the terms of this Security Agreement and the other Loan
Documents.  This Security Agreement and the other Loan Documents are the result
of negotiations between Secured Party and Debtors and have been reviewed (or
have had the opportunity to be reviewed) by counsel to all such parties, and are
the products of all parties.  Accordingly, this Security Agreement and the other
Loan Documents shall not be construed more strictly against Secured Party merely
because of Secured Party's involvement in their preparation.

5.2

Amendments; Waivers.  No delay on the part of Secured Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Secured Party of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Security Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Secured Party, and then any such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.

5.3

WAIVER OF DEFENSES.  EACH DEBTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE, CAUSE
OF ACTION, COUNTERCLAIM OR SETOFF WHICH SUCH DEBTOR MAY NOW HAVE OR HEREAFTER
MAY HAVE TO ANY ACTION BY SECURED PARTY IN ENFORCING THIS SECURITY AGREEMENT.
 PROVIDED SECURED PARTY ACTS IN GOOD FAITH, EACH DEBTOR RATIFIES AND CONFIRMS
WHATEVER SECURED PARTY MAY DO PURSUANT TO THE TERMS OF THIS SECURITY AGREEMENT.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR SECURED PARTY GRANTING ANY
FINANCIAL ACCOMMODATION TO DEBTORS.





14




--------------------------------------------------------------------------------



5.4

MANDATORY FORUM SELECTION.  TO INDUCE SECURED PARTY TO MAKE CERTAIN FINANCIAL
ACCOMODATIONS TO DEBTORS, EACH DEBTOR IRREVOCABLY AGREES THAT ANY DISPUTE
ARISING UNDER, RELATING TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS
AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS
AGREEMENT ANY OTHER LOAN DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM
IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA; PROVIDED, HOWEVER, SECURED PARTY MAY, AT SECURED PARTY’S SOLE
OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION.  THIS PROVISION IS
INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND
INTERPRETED CONSISTENT WITH FLORIDA LAW. EACH DEBTOR HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID COUNTY (OR TO ANY OTHER JURISDICTION OR VENUE, IF SECURED PARTY SO
ELECTS), AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS. EACH
DEBTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO A DEBTOR, AS APPLICABLE, AS SET FORTH HEREIN IN THE
MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE.

5.5

WAIVER OF JURY TRIAL.  EACH DEBTOR AND SECURED PARTY, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS SECURITY AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH SECURED PARTY AND ANY DEBTOR ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR SECURED PARTY GRANTING ANY FINANCIAL ACCOMMODATION TO DEBTORS.

5.6

Assignability.  Secured Party, without consent from or notice to anyone, may at
any time assign Secured Party’s rights in this Security Agreement, the other
Loan Documents, the Obligations, or any part thereof and transfer Secured
Party’s rights in any or all of the Collateral, and Secured Party thereafter
shall be relieved from all liability with respect to such Collateral.  This
Security Agreement shall be binding upon Secured Party and Debtors and their
respective legal representatives and successors.  All references herein to any
Debtor shall be deemed to include any successors, whether immediate or remote.
 In the case of a joint venture





15




--------------------------------------------------------------------------------

or partnership, the term “Debtor” or “Debtors” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.

5.7

Binding Effect.  This Security Agreement shall become effective upon execution
by Debtors and Secured Party, and shall bind the Debtors and Secured Party, and
their respective successors and permitted assigns.  

5.8

Governing Law.  Except in the case of the Mandatory Forum Selection Clause in
Section 5.4 above, which clause shall be governed and interpreted in accordance
with Florida law, this Agreement shall be delivered and accepted in and shall be
deemed to be a contract made under and governed by the internal laws of the
State of Nevada, and for all purposes shall be construed in accordance with the
laws of such State, without giving effect to the choice of law provisions of
such State.

5.9

Enforceability.  Wherever possible, each provision of this Security Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by, unenforceable or invalid under any jurisdiction, such provision
shall as to such jurisdiction, be severable and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
this Security Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

5.10

Time of Essence.  Time is of the essence in making payments of all amounts due
Secured Party under the Loan Documents and in the performance and observance by
Debtors of each covenant, agreement, provision and term of this Security
Agreement and the other Loan Documents.

5.11

Counterparts; Facsimile Signatures.  This Security Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Security
Agreement.  Receipt of an executed signature page to this Security Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.  Electronic records of executed Loan Documents maintained by Secured
Party shall be deemed to be originals thereof.

5.12

Notices.  Except as otherwise provided herein, each Debtor waives all notices
and demands in connection with the enforcement of Secured Party’s rights
hereunder.  All notices, requests, demands and other communications provided for
hereunder shall be made in accordance with the terms of the Credit Agreement,
and each of the Debtors agrees and acknowledges that notice to each of them may
be sent and delivered to the Company, as required under the Credit Agreement,
and such notice to the Company shall be deemed valid and effective notice to
Debtors hereunder.

5.13

Costs, Fees and Expenses.  Debtors shall pay or reimburse Secured Party for all
reasonable costs, fees and expenses incurred by Secured Party or for which
Secured Party becomes obligated in connection with the enforcement of this
Security Agreement, including search fees, costs and expenses and attorneys’
fees, costs and time charges of counsel to





16




--------------------------------------------------------------------------------

Secured Party and all taxes payable in connection with this Security Agreement.
 In furtherance of the foregoing, Debtors shall pay any and all stamp and other
taxes, UCC search fees, filing fees and other costs and expenses in connection
with the execution and delivery of this Security Agreement and the other Loan
Documents to be delivered hereunder, and agrees to save and hold Secured Party
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such costs and expenses.  That
portion of the Obligations consisting of costs, expenses or advances to be
reimbursed by Debtors to Secured Party pursuant to this Security Agreement or
the other Loan Documents which are not paid on or prior to the date hereof shall
be payable by Debtors to Secured Party on demand.  If at any time or times
hereafter Secured Party: (a) employs counsel for advice or other representation:
(i) with respect to this Security Agreement or the other Loan Documents; (ii) to
represent Secured Party in any litigation, contest, dispute, suit or proceeding
or to commence, defend, or intervene or to take any other action in or with
respect to any litigation, contest, dispute, suit, or proceeding (whether
instituted by Secured Party, any Debtor, or any other Person) in any way or
respect relating to this Security Agreement; or (iii) to enforce any rights of
Secured Party against any Debtor or any other Person under of this Security
Agreement; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of Secured Party’s rights or remedies under this Security Agreement, the
costs and expenses incurred by Secured Party in any manner or way with respect
to the foregoing, shall be part of the Obligations, payable by Debtors to
Secured Party on demand.

5.14

Termination.  This Security Agreement and the Liens and security interests
granted hereunder shall not terminate until the termination of the Credit
Agreement and the commitments to make Loans thereunder and the full and complete
performance and satisfaction and payment in full of all the Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).  Upon termination of this Security Agreement,
Secured Party shall also deliver to Debtors (at the sole expense of Debtors)
such UCC termination statements, certificates for terminating the liens on the
Motor Vehicles (if any) and such other documentation, without recourse, warranty
or representation whatsoever, as shall be reasonably requested by Debtors to
effect the termination and release of the Liens and security interests in favor
of Secured Party affecting the Collateral, provided, however, to the extent any
such terminations or releases require Secured Party to expend any sums in
terminating or releasing any such Liens, Secured Party may refrain from
terminating or releasing such Liens unless and until Debtors pay to Secured
Party the estimated cost, as reasonably determined by Secured Party, of
effectuating such terminations or releases.

5.15

Reinstatement.  This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Debtor for liquidation or reorganization, should any Debtor become insolvent or
make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any Debtor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made.  In the event that any payment,
or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall





17




--------------------------------------------------------------------------------

be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

5.16

Increase in Obligations.  It is the intent of the parties to secure payment of
the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Loan Documents, and all
of the Obligations, as so increased from time to time, shall be and are secured
hereby.  Upon the execution hereof, Debtors shall pay any and all documentary
stamp taxes and/or other charges required to be paid in connection with the
execution and enforcement of the Loan Documents, and if, as and to the extent
the Obligations are increased from time to time in accordance with the terms and
provisions of the Loan Documents, then Debtors shall immediately pay any
additional documentary stamp taxes or other charges in connection therewith.

5.17

Joint and Several Liability.  The liability of all Debtors hereunder for the
Obligations, or for the performance of any other term, condition, covenant or
agreement of any Debtor hereunder, shall be joint and several as between all
Debtors.




[Signatures on the following page]








18




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Debtors and Secured Party have executed this Security
Agreement as of the date first above written.

Debtors:




PATTEN ENERGY ENTERPRISES,

AP LUBES, INC., a Delaware

INC., a California corporation

corporation




By:

/s/ Ezekiel Patten, Jr.__________

By:

/s/ Robert Rosinski_____________

Name:

Ezekiel Patten, Jr.

Name:

Robert Rosinski

Title:

President

Title:

President







ATLANTIC-PACIFIC, LLC, an Indiana

limited liability company




By:

/s/ Robert Rosinski_______________

Name:

Robert Rosinski

Title:

Manager



















Agreed and accepted:

Secured Party:




TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner

By:      /s/ Robert Press_______________

Robert Press, Director





19




--------------------------------------------------------------------------------




Schedule 3.8

Collateral Locations/Places of Business

1000 East 80th Place, Suite 302, Merrillville, Indiana 46410









